DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 6, 9-14 are rejected.
Claims 3-5, 7 and 15-24 are objected to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al (US PUB 20190324569, hereinafter Ma69).
Regarding claim 1, Ma69 discloses a vibration generating device (see at least the abstract), comprising: a first piezoelectric device (e.g. a first piezoelectric element 132) including at least one slit (e.g. a plurality of slits), (see figure 2A); a first electrode (e.g. an electrode 133) on a first surface (e.g. top) of the first piezoelectric device; and a second electrode (e.g. a second electrode 131) on a second surface (e.g. bottom) opposite to the first surface of the first piezoelectric device (see Ma69, [0045]-[0046], figures 2A-2C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma69 in view of Yin et al (US PAT 6984284, hereinafter Yin84).
Regarding claim 2, Ma569 discloses the vibration generating device of claim 1, but does not explicitly disclose further comprising: a second piezoelectric device including an accommodation part accommodated into the at least one slit and covering the second surface of the first piezoelectric device. 
However, Yin84 in the same field of endeavor teaches a composite piezoelectric device (see at least the abstract), comprising a first piezoelectric device (e.g. a first piezoelectric slab 10’) including at least one slit (e.g. a plurality of slots 12), (see figure 1B), and a second piezoelectric device (e.g. a second piezoelectric slab 10”) including an accommodation part (e.g. a corresponding plurality of ridges 14) accommodated into the at least one slit and covering the second surface of the first piezoelectric device (see Yin84, column 4 line 56 to column 5 line 25, figures 1A-1C).
More so, the combination of Ma69 and Yin84 further discloses wherein the second electrode (second electrode 131) is on a second surface opposite to a first surface of the second piezoelectric device facing the first piezoelectric device (see Ma69, figure 2 and Yin84, figure 1C).

Regarding claim 8, Ma69 as modified by Yin84 discloses the vibration generating device of claim 2, wherein the second piezoelectric device (second piezoelectric slab 10”) acts as a mold for forming the first piezoelectric device (see Yin84, figure 1C).

Regarding claim 12, Ma69 as modified by Yin84 discloses the vibration generating device of claim 2, wherein the second piezoelectric device comprises a synthetic polymer including at least one of cellulose, polypropylene, and Kevlar (e.g. polymeric film), (see Yin84, column 5 lines 27-33, and figure 1C).

Regarding claim 13, Ma69 as modified by Yin84 discloses the vibration generating device of claim 2, but fails to explicitly disclose wherein the first piezoelectric device comprises a material which is higher in piezoelectric properties than the second piezoelectric device. However, it would have been obvious to any person having an ordinary skill in the art to incorporate piezoelectric materials having varying piezoelectric properties if such would yield an optimal result, since it has been held that selection of a known material based on its suitability for its intended use is prima-facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)), see also MPEP 2144.07.

Regarding claim 14, Ma69 discloses an electronic apparatus (see at least the abstract), comprising: a display module (e.g. a Light-Emitting Diode display panel) configured to display an image (see figure 1); and a vibration generating panel including at least one vibration generating device on one surface of the display module, wherein the vibration generating device comprises: a first piezoelectric device (e.g. a first piezoelectric element 132) including at least one slit (e.g. a plurality of slits), (see figure 2A); a first electrode (e.g. a first electrode 133) on a first surface (e.g. top) of the first piezoelectric device (see Ma69, [0045]-[0046], figures 2A-2C).
Ma69 does not explicitly disclose: a second piezoelectric device including an accommodation part accommodated into the at least one slit and covering the second surface of the first piezoelectric device.
However, Yin284 in the same field of endeavor teaches a composite piezoelectric device (see at least the abstract), comprising a first piezoelectric device (e.g. a first piezoelectric slab 10’) including at least one slit (e.g. a plurality of slots 12), (see figure 1B), and a second piezoelectric device (e.g. a second piezoelectric slab 10”) including an accommodation part (e.g. a corresponding plurality of ridges 14) accommodated into the at least one slit and covering the second surface of the first piezoelectric device (see Yin84, column 4 line 56 to column 5 line 25, figures 1A-1C).
More so, the combination of Ma69 and Yin84 further discloses: a second electrode on a second surface opposite to a first surface of the second piezoelectric device facing the first piezoelectric device (e.g. a second electrode 131 formed on the bottom surface of the second piezoelectric device), (see Ma69, figure 2 and Yin84, figure 1C).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma69 as applied to claim 1 above, and further in view of Kihara (US PUB 20020186856, hereinafter Kihara).
Regarding claim 6, Ma69 as modified by Yin84 discloses the vibration generating device of claim 1, but fails to explicitly disclose wherein the at least one slit of the first piezoelectric device is spaced apart from the first electrode and extends in a direction parallel to the first electrode.
However, Kihara in the same field of endeavor teaches that it is well known in the art to provide at least one slit (e.g. an opening 18) of a first piezoelectric device (e.g. a first piezoelectric element 22) and spaced apart from a first electrode (e.g. a first electrode 23) and extends in a direction parallel to the first electrode (e.g. horizontally) as set forth in [0025] and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art to configure the at least one slit of Ma69 as taught by Kihara in order to further enhance the flexibility and sensitivity of the piezoelectric elements during operations.   

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma69 as applied to claim 1 above in view of MPEP 2144.04.
Regarding claim 9 (similarly claim 10), Ma69 discloses the vibration generating device of claim 1, but fails to explicitly disclose wherein the at least one slit has a cross-sectional shape that is triangular or tetragonal in a thickness direction of the first piezoelectric device. However, it would have been obvious to configure the slit of any shape including triangular or tetragonal if such a shape is desired, since it has been held that: changing the shape of an element is a matter of design choice absent any persuasive evidence that the claimed configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), (see MPEP 2144.04 IV B).

Regarding Claim 10, see rejection of claim 9 above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma69 as applied to claim 1 above, and further in view of Noh et al (US PUB 20190064991, hereinafter Noh91).
Regarding claim 11, Ma69 discloses the vibration generating device of claim 1, but fails to explicitly disclose wherein the first piezoelectric device comprises piezopolymer including at least one of poly vinylidene fluoride (PVDF) homopolymer, PVDF copolymer, PVDF terpolymer, cyano-polymer, cyano-copolymer, boron (BN) polymer, and boron nitride polymer. 
However, Noh91 in the same field of endeavor teaches that it is well known in the art to form a piezoelectric device comprising piezopolymer including polyvinylidene fluoride (“PVDF”) as demonstrated in [0097]. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a piezoelectric device comprising piezopolymer including polyvinylidene fluoride (“PVDF”) as taught by Noh91 in the teachings of Ma69 in order to achieve the high flexibility and sensitivity advantages offered by PVDF piezoelectric materials, and thereby further improving the overall efficiency of the device.

Allowable Subject Matter
Claims 3-5, 7 and 15-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.